DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear whether the language “comprised of a one-pack polymer modifier” is qualifying both the antecedently-recited “Polyvinyl chloride” and “polyvinyl chloride alloys”.  That is, it is unclear whether a composition requiring the presence of the one-pack polymer modifier is being claimed.
In claim 1, it is unclear how the “polyvinyl chloride alloys” distinguishes over the alloy of polyvinyl chloride and one-pack polymer modifier.  
In claim 1, the language “wherein prior to extrusion” is indefinite as there is no express antecedent basis for “extrusion” of the one-pack polymer modifier.  Are Applicants’ claiming a composition before or after extrusion?  It is unclear how said product-by-process limitation further limits the claimed product.
In claim 1, the language “when present in said polyvinyl chloride and polyvinyl chloride alloys in an amount from about 0.1 phr to 10 phr” is indefinite because there is a question or doubt as to whether the recited content is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	In claim 1, to the extent a rubber component is not apparent, it is unclear what 

“phr” means.

	In claim 3, it is unclear how a reactive functional per claim 1 is derived from vinyl 

esters of linear or branched carboxylic acid.

	In claim 5, it is unclear how a functionalized process aid derived from only the “(meth)acrylic-containing monomers”, i.e., (meth)acrylic acids, defines the process aid per claim 1 having at most 35 wt.% carboxylic acid functional groups.
	In claim 6, it is unclear how the “crosslinked” and “capable of crosslinking with itself or a thermoplastic polymer” features further limit claim 1 which recites “without the presence of a crosslinking agent”.
	In claim 7, it is unclear whether the shell is “compatible” with the core, process aid or polyvinyl chloride.
	In claim 8, there is no express antecedent basis for the “outer” polymeric shell.
	In claims 12 and 14, there is no express antecedent basis for “the at least one mineral filler”.
	In claim 17, it is unclear whether the thermoplastic compound requires the presence of the one-pack polymer modifier.
      Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0055389 (Yocca).
Yocca discloses a composition having reduced gloss comprising:
polyvinyl chloride (PVC) (meets Applicants’ PVC);
at least one functionalized polymer process aid having a weight average molecular weight greater than 50,000 g/mol and about 0.5 to about 35 wt.% reactive epoxy, hydroxy, or carboxylic acid groups (meets Applicants’ functionalized process aid (a)); and
an impact modifier inclusive of block copolymers and core-shell particulate polymers (meets Applicants’ impact modifier (b)), wherein the process aid and impact modifier are in particle form.
As to claims 1, 10, 17 and 18, Yocca sets forth various molded compositions (Tables 1, 3, 5 and 7) meeting the requirements of the present claims, in terms of the types of materials, contents thereof and gloss reduction.  
As to claims 2-5, Yocca exemplifies MMA/BA/GMA acrylic polymer Plastistrength 550 functionalized with 16 wt.% glycidyl methacrylate.
As to claim 6, Yocca’s functionalized process aid can be crosslinked with or without an optional crosslinking agent.
As to claims 7 and 8, Yocca’s core-shell particulate polymers, e.g., Durastrength 350 and Paraloid 5136, meet claimed requirements.
As to claims 11-14 and 16, Yocca’s exemplified compositions further contain additives such as calcium carbonate (in amounts per claim 14) and stabilizers.
As to product-by-process claims 12 and 15, it is not seen that the method by which the one-pack modifier is formed lends patentability to the claimed subject matter. “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.
Yocca anticipates the above-rejected claims in that it is reasonably believed that the exemplified impact modifiers are core-shell particulate polymers. In the alternative, it is within the purview of Yocca’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a core-shell particulate impact modifier for its expected additive effect. 
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0055389 (Yocca) described hereinabove.
Inasmuch as Yocca exemplifies impact modifiers having “an average size of several microns”, it would have been obvious to one having ordinary skill in the art to use a core-shell impact modifier having a particle size falling within the scope of the present claim with the reasonable expectation of success.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,696,973 (Kamata) in view of US 9,085,679 (Rachwal).
Kamata discloses a composition comprising:
100 pbw polyvinyl chloride (PVC) (meets Applicants’ PVC); and
3 to 50 pbw of a modifier including
100 pbw of a graft copolymer (meets Applicants’ impact modifier (b)), and
0.1 to 20 pbw of a copolymer from 3 to 30 wt.% unsaturated acid monomer and 97 to 70 wt.% vinyl comonomer (embraces Applicants’ functionalized process aid (a)), wherein the process aid and impact modifier are co-powderized (e.g., abstract, C5:18-37, 62-65, examples, claims).
Kamata's exemplified molded compositions (Tables 1-7 and 9) differ from present claims 1, 10, 17 and 18 in that copolymer (B) is not defined in terms of weight average molecular weight (Mw) and the modifier content is higher than the claimed 0.1 phr to 10 phr.  With respect to the first difference, given Kamata’s silence on the molecular weight of copolymer (B), it would have been obvious to one having ordinary skill in the art to use a copolymer (B) having a MW of at least 50,000 g/mol in accordance with the ultimate properties desired.  In this regard, Rachwal, directed to a similar-such modified PVC composition, discloses functionalized polymer process aids typically have a MW of at least 50,000 g/mol (C3:60-67).  As to the second difference, it is within the purview of Kamata’s inventive disclosure, and obvious to one having ordinary skill in the art, to use modifier contents as low as 5 pbw based on 100 pbw PVC with the reasonable expectation of success.  The resulting composition, being similarly-constituted, would be expected to engender the same gloss reduction.
As to claims 2-5, Kamata exemplifies a copolymer (B) from ethyl acrylate, methyl methacrylate and (10 wt.%) methacrylic acid.
As to claim 6, given that Kamata's copolymer (B) is structurally similar to the presently claimed functionalized process aid, it would be expected to be crosslinkable with or without an optional crosslinking agent.
As to claims 7 and 8, given that Kamata’s graft copolymer (A) is structurally similar to the presently claimed core-shell impact modifier, it would be expected to possess the same properties. 
As to claim 9, in the interest of obtaining an intimate co-powderized blend of graft copolymer (A) and copolymer (B), it would have been obvious to one having ordinary skill in the art to use a copolymer (B) having a particle size falling within the scope of the present claim with the reasonable expectation of success.
As to claims 11, 12 and 14, Kamata’s molded compositions further comprise tribasic lead sulfate and lead stearate.
As to claims 11-14, it is within the purview of Kamata’s inventive disclosure to further incorporate customary additives. From Rachwal, it is known to incorporate a mineral filler, e.g., calcium carbonate, into a co-powderized blend of process aid and impact modifier for PVC.  Accordingly, it would have been obvious to one having ordinary skill in the art to further incorporate a mineral filler into Kamata’s co-powderized blend of graft copolymer (A) and copolymer (B) for its expected additive effect.
 As to product-by-process claim 15, it is not seen that co-powderization of the process aid and impact strength lends patentability to the claimed subject matter. “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  In any event, Kamata discloses co-powderized blend of graft copolymer (A) and copolymer (B)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765